Title: From George Washington to Pennsylvania Legislature, 12 January 1797
From: Washington, George
To: Pennsylvania Legislature


                        
                            Gentlemen, 
                            
                                c.12 January 1797
                            
                        
                        I receive with great pleasure the expressions of your approbation of my public
                            services. The general marks of satisfaction, and the various testimonies of select and
                            discerning bodies of men among my fellow-citizens, respecting my public conduct; while they
                            have stimulated my exertions to be useful to my country, the sole object of all my aims &
                            wishes, have also enforced the justness of your remark, That the most effectual method of
                            securing the confidence and accomplishing the welfare of an enlightened nation, is to
                            pursue, with undeviating firmness, a policy founded in pure integrity. And I shall be
                            pardoned when I add, that conscious integrity has been my unceasing support; and while it
                            gave me confidence in the measures I pursued, the belief of it, by acquiring to me the
                            confidence of my fellow-citizens, ensured the success which they have had. This
                            consciousness will accompany me in my retirement: without it, public applauses could be
                            viewed only as proofs of public error, and felt as the upbraidings of personal demerit. In
                            this retirement, to behold the national felicity; will be largely
                            to partake in it; and if with this felicity I enjoy health, which you kindly wish me, my
                            hopes in this world will be consummated.
                        
                            Go: W——n
                            
                        
                    